DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “… to claim 1, wherein identifying said at least one missing object in said migrated HMI graphics …” It depend on claim 1. It creates ambiguity. Is “said at least one missing object” directed to “at least one missing industrial object” in claim 1 ?

Claim 2 recites “…; and identifying said at least one missing object in the migrated HMI graphics …” It depend on claim 1. It creates ambiguity. Is “said at least one missing object” directed to “at least one missing industrial object” in claim 1 ?

Claim 10 recites “… configured to identify said at least one missing object in said migrated HMI graphics …” It depend on claim 9. It creates ambiguity. Is “said at least one missing object” directed to “at least one missing industrial object” in claim 9 ?

Claim 10 recites “…; and identifying said at least one missing object in said migrated HMI graphics …” It depend on claim 9. It creates ambiguity. Is “said at least one missing object” directed to “at least one missing industrial object” in claim 9 ?

Claim 11 recites “… configured to identifying said at least one missing object in said migrated HMI graphics …” It depend on claim 9. It creates ambiguity. Is “said at least one missing object” directed to “at least one missing industrial object” in claim 9 ?

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Objections

Regarding claims 1, 9, and 15, No art was found that could fully teach the claim as recited. 
The closest prior art discovered is the combination of Cappetta et al. (Publication: 2020/0387550 A1), Case et all. (Publication: 2020/0380369 A1), Fleisher (Publication: 2020/0372255 A1), and Roemerman et al. (Publication: 2020/0364387 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 9, and 15, either singly or in an obvious combination.

Regarding claims 2 – 8 and 10 – 14 depend on claims 1 and 9 respectively with no art was found that could be applied to the claims 1 and 9 as recited.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616